UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— TRIBUTE PHARMACEUTICALS CANADA INC. (Exact name of registrant as specified in its charter) ————— ONTARIO, CANADA 0-31198 N/A (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 151 Steeles Avenue East, Milton, Ontario, Canada L9T 1Y1 (Address of Principal Executive Office) (Zip Code) (905) 876-1118 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of outstanding common shares, no par value, of the Registrant at: September 30, 2015: 126,240,542 TABLE OF CONTENTS PART I –FINANCIAL INFORMATION Item 1. Financial Statements 3 (A) Condensed Interim Consolidated Balance Sheets 3 (B) Condensed Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit 4 (C) Condensed Interim Consolidated Statements of Cash Flows 5 (D) Notes to the Condensed Interim Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TRIBUTE PHARMACEUTICALS CANADA INC. CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS (Expressed in Canadian dollars) (Unaudited) As at September 30, 2015 As at December 31, 2014 ASSETS Current Cash and cash equivalents $ $ Accounts receivable, net of allowance of $nil (December 31, 2014 - $nil) (Note 17(d)) Inventories (Note 3) Taxes recoverable Loan receivable Prepaid expenses and other receivables (Note 4) Other current asset (Note 18) - Current portion of debt issuance costs, net (Note 7) Total current assets Property, plant and equipment, net (Note 5) Intangible assets, net (Note 6) Goodwill (Note 6) Debt issuance costs, net (Note 7) Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts payable and contingent consideration (Note 2) - Current portion of long term debt (Note 7) Promissory convertible note (Note 2) - Debentures (Note 7) - Warrant liability (Note 8(c)) Total current liabilities Deferred tax liability - Long term debt (Note 7) Total liabilities Contingencies and commitments (Notes 2, 7 and 11) SHAREHOLDERS’ EQUITY Capital Stock AUTHORIZED UnlimitedNon-voting, convertible redeemable and retractable preferred shares with no par value Unlimited common shares with no par value ISSUED (Note 8(a)) Common shares 126,240,542(December 31, 2014 – 94,476,238) Additional paid-in capital options (Note 8(b)) Warrants (Note 8(c)) Accumulated other comprehensive income (Note 18) - Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed interim consolidated financial statements. 3 TRIBUTE PHARMACEUTICALS CANADA INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS, COMPREHENSIVE LOSS AND DEFICIT (Expressed in Canadian dollars) (Unaudited) For the Three Month Periods Ended September 30 For the Nine Month Periods Ended September 30 Revenues Licensed domestic product net sales $ Other domestic product sales International product sales Royalty and licensing revenues - - - Total revenues (Notes 12 and 15) Cost of Sales Licensor sales and distribution fees Cost of products sold Expired products Total Cost of Sales Gross Profit Expenses Selling, general and administrative (Notes 8(b), 13 and 16) Amortization of assets Total operating expenses Loss from operations ) Non-operating income (expenses) (Loss) gain on derivative instrument (Note 18) ) ) Change in warrant liability (Note 8(c)) ) ) Unrealized foreign currency exchange (loss) on debt ) - ) - Accretion expense (Note 7) Restructuring costs (Note 2) ) - ) - Transaction costs ) - ) - Interest income Interest expense ) Income (loss) before tax ) ) Deferred income tax (recovery) (Note 14) ) - ) - Net income (loss) for the period $ $ $ ) $ ) Unrealized gain on derivative instrument, net of tax (Note 18) Net income (loss) and comprehensive income (loss) for the period ) ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Earnings (loss) per share (Note 9) – Basic and diluted $ $ $ ) $ ) Weighted Average Number of Common Shares – Basic Weighted Average Number of Common Shares - Diluted See accompanying notes to the condensed interim consolidated financial statements. 4 TRIBUTE PHARMACEUTICALS CANADA INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) (Unaudited) For the Periods Ended September 30, For Nine Month Periods Ended Cash flows from (used in) operating activities Net loss $ ) $ ) Items not affecting cash: Amortization Changes in warrant liability (Note 8(c)) Share-based compensation (Note 8(b)) Unrealized foreign currency exchange loss - Accretion expense Transaction costs - Paid-in common shares for services - Deferred tax recovery ) - Change in non-cash operating assets and liabilities (Note 10) ) ) Cash flows (used in) operating activities ) ) Cash flows from (used in) investing activities Acquisition, net of cash acquired ) - Additions to property, plant and equipment ) ) Increase in intangible assets ) ) Cash flows (used in) investing activities ) ) Cash flows from (used in) financing activities Debt issuance costs (Note 7) ) ) Options exercised - Debentures (Note 7) - (Repayment) advances of long term debt (Note 7) ) Common shares issued (Note 8(a)) Share issuance costs (Note 8(a)) ) ) Warrants exercised - Cash flows from financing activities Changes in cash and cash equivalents Change in cash and cash equivalents due to changes in foreign exchange Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the condensed interim consolidated financial statements. 5 TRIBUTE PHARMACEUTICALS CANADA INC. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) (Unaudited) 1. Basis of Presentation These unaudited condensed interim consolidated financial statements should be read in conjunction with the annual financial statements for Tribute Pharmaceuticals Canada Inc.’s ("Tribute" or the "Company") most recently completed fiscal year ended December 31, 2014.These unaudited condensed interim consolidated financial statements do not include all disclosures required in annual financial statements, but rather are prepared in accordance with recommendations for interim financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”).These unaudited condensed interim consolidated financial statements have been prepared using the same accounting policies and methods as those used by the Company in the annual audited financial statements for the year ended December 31, 2014, except when disclosed below. The accompanying consolidated financial statements include the accounts of Tribute and its wholly-owned subsidiaries, Tribute Pharmaceuticals International Inc., Tribute Pharmaceuticals US, Inc. and Medical Futures Inc. (See Note 2).All intercompany balances and transactions have been eliminated upon consolidation. The unaudited condensed interim consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) which are necessary to present fairly the financial position of the Company as at September 30, 2015, and the results of its operations for the three and nine month periods ended September 30, 2015 and 2014 and its cash flows for the nine month periods ended September 30, 2015 and 2014.Note disclosures have been presented for material updates to the information previously reported in the annual audited financial statements. a) Estimates The preparation of these consolidated financial statements has required management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of the revenues and expenses during the reporting period.On an ongoing basis, the Company evaluates its estimates, including those related to provision for doubtful accounts, accrued liabilities, income taxes, share based compensation, revenue recognition, intangible assets, goodwill and derivative financial instruments.The Company bases its estimates on historical experiences and on various other assumptions believed to be reasonable under the circumstances.Actual results could differ from those estimates. As adjustments become necessary, they are reported in earnings in the period in which they become known. Proposed Merger Transaction On June 8, 2015, Tribute entered into an Agreement and Plan of Merger and Arrangement (the “Transaction Agreement”) with Pozen, Inc. (“Pozen”). Upon the completion of the transaction contemplated thereby, which is expected to occur in the fourth quarter of 2015, subject to satisfaction of various conditions, the combined company will be named Aralez Pharmaceuticals plc (“Aralez”), an Irish corporation. At closing, each common share of Tribute will be exchanged for 0.1455 Aralez ordinary shares.This transaction is subject to shareholder approval, as well as various regulatory approvals. 2. Acquisitions Fibricor Acquisition OnMay 21, 2015,Tribute Pharmaceuticals International Inc., a Barbados corporation and a wholly owned subsidiary of Tribute, acquired the U.S. rights to Fibricor® and its related authorized generic (the “Product”) from a wholly owned step-down subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”).Financial terms of the deal include the payment of US$10,000,000 as follows: US$5,000,000 ($6,100,500) paid on closing; US$2,000,000 ($2,678,800) payable 180 days from closing; and, US$3,000,000 ($4,018,200) payable 365 days from closing.As at September 30, 2015, US$5,000,000 ($6,697,000) has been accrued and included in amounts payable and contingent consideration on the condensed interim consolidated balance sheet. 6 MFI Acquisition On June 16, 2015, Tribute entered into a share purchase agreement (the ‘‘Share Purchase Agreement’’) with the shareholders of Medical Futures Inc. (‘‘MFI’’) pursuant to which Tribute acquired on such date (the ‘‘MFI Acquisition’’) all of the outstanding shares of MFI (the ‘‘MFI Shares’’). The consideration paid for the MFI Shares was comprised of (1) $8,492,868 in cash on closing, (2) $5,000,000 through the issuance of 3,723,008 Tribute common shares, (3) $5,000,000 in the form of a one-year term promissory note (the ‘‘Note’’) bearing interest at 8% annually convertible in whole or in part at the holder’s option at any time during the term into 2,813,778 Tribute common shares at a conversion rate of $1.77 per Tribute common share (subject to adjustment in certain events), with a maturity date of June 16, 2016, (4) retention payments of $507,132, reported as amounts payable and contingent consideration on the condensed interim consolidated balance sheet, and (5) future contingent cash milestone payments totaling $5,695,000 that will be paid only upon obtaining certain consents. In addition, on the receipt of each regulatory approval for MFI’s two pipeline products described below (or upon the occurrence of a change of control of Tribute), the vendors will receive a payment of $1,250,000 per product. The Company estimated the fair value of the contingent consideration by assigning an achievement probability to each potential milestone and discounting the associated cash payment to its present value using a risk adjusted rate of return. The Company evaluates its estimates of fair value of contingent consideration liabilities at the end of each reporting period until the liability is settled. Any changes in the fair value of contingent consideration liabilities are included in change in fair value of contingent consideration on the statements of operations and comprehensive loss. The liability for these amounts payable, are reported together as “amounts payable and contingent consideration” on the balance sheet. The Company accrued $5,695,000 related to obtaining certain consents as an achievement probability of 100% was assigned to those contingent milestone payments. During the three months and nine months ended September 30, 2015, one consent was received and a payment issued of $3,345,000. The contingent payments related to the two pipeline products are reliant on regulatory approval. As the achievement of regulatory approval cannot be reliably estimated by the Company, an achievement probability of 0% was assigned and therefore no accrual recorded on the Balance Sheet. The MFI Acquisition diversifies Tribute’s product portfolio in Canada through the addition of twelve marketed products (Durela®, Proferrin®, Iberogast®, MoviPrep®, Normacol®, Resultz®, Pegalax®, BalanseTM, BalanseTM Kids, DiaflorTM, Mutaflor® and Purfem®, one product recently approved by Health Canada but has not launched (ibSiumTM) and two pipeline products, OctasaTM and BedBugzTM, both of which are pending submission to Health Canada. The Company recorded an accrual of $1,156,109 in acquisition and restructuring costs during the nine month period ended September 30, 2015, on the condensed interim consolidated statement of operations and comprehensive loss. In connection with the MFI Acquisition, the Company acquired assets with a fair value of $36,677,236.Assets consisted of cash of $81,223, receivables of $1,757,912, inventory of $1,559,353, prepaids of $263,660, property, plant and equipment of $334,764, intangible assets of $28,652,850 and taxes recoverable of $94,286 and goodwill of $3,203,526.Liabilities were also assumed of $11,982,236 consisting of bank indebtedness of $1,937,475, accounts payable and accrued liabilities of $2,450,391 and a deferred tax liability of $7,174,191.The estimated fair value of the intangible assets was determined based on the use of the discounted cash flow models using an income approach for the acquired licenses.Estimated revenues were probability adjusted to take into account the stage of completion and the risks surrounding successful development and commercialization. The license agreement assets are classified as indefinite-lived intangible assets until the successful completion and commercialization or abandonment of the associated marketing and development efforts.The licensing asset and licensing agreements relate to product license agreements having estimated useful lives of 4 to 22 years. The Company believes that the fair values assigned to the assets acquired, the liabilities assumed and the contingent consideration liabilities were based on reasonable assumptions. Pro Forma Results: The following unaudited pro forma condensed combined financial information summarizes the results of operations for the periods indicated as if the Novartis and MFI Acquisition had been completed as of January 1, 2014 after giving effect to certain adjustments. The unaudited pro forma information is provided for illustrative purposes only and is not indicative of the results of operations or financial condition that would have been achieved if the Novartis andMFI Acquisition would have taken place as of January 1, 2014 and should not be taken as indicative of future results of operations or financial condition. Pro forma adjustments are tax-effected at the effective tax rate. 7 For the Three Month Period Ended September 30 For the Nine Month Period Ended September 30 Net revenues $ Net income (loss) $ $ $ ) $ Earnings (loss) per share - Basic and diluted $ $ $ ) $ 3. Inventories September 30, December 31, Raw materials $ $ Finished goods Packaging materials Work in process $ $ 4. Prepaid Expenses and Other Receivables September 30, December 31, Prepaid operating expenses $ $ Deposits - Interest receivable on loan receivables $ $ 5. Property, Plant and Equipment September 30, 2015 Cost Accumulated Amortization Net Carrying Amount Land $ $
